DETAILED CORRESPONDENCE
	Upon quality review, it was determined The Examiner erred in the prior office action and should have been rejected the claimed subject matter with prior art. This document is a 2nd Non-Final Office Action to address the error.

Allowable Subject Matter
Claim(s) 6, 11, 12 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Remarks
Claim Interpretation under § 112(f)
	Applicant remarked that Claim 19 does not invoke § 112 (f). The Examiner respectfully disagrees. Claim 19 continues to invokes § 112 (f) interpretation because “unit for” is a non-structural generic placeholders that invokes § 112(f). Claim 19 explicit recites “unit configured to” which is a variant of “unit for”. This means any variation of “unit for”, as in this case “unit configured to” also invokes § 112(f).  Claim 19’s preamble is a physical vehicle but the pull up control system is not since said system is only made up of various “units configured to” and The Examiner has to import limitations from The Original Filed Specification to gather what each “unit” is. In this case, The Originally File Specification ¶ 57 states, “Those skilled in the art will also appreciate that said units 101-110 described above as well as any other unit, interface, system, controller, module, device, element, feature, or the like described herein may refer to, comprise, include, and/or be implemented in or by a combination of analog and digital circuits, and/or one or more processors configured with software and/or firmware, e.g. stored in a memory such as the memory 112, that when executed by the one or more processors such as the processor 111 perform as described herein.”

§ 101 Rejection
	The amendments overcome the § 101 rejection; therefore, this rejection is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“position determining unit configured to” (see Claim 19);
“destination identifying unit configured to” (see Claim 19);
“input requesting unit configured to” (see Claim 19);
“intention receiving unit configured to” (see Claim 19);
“preference deriving unit configured to” (see Claim 19); and
“maneuvering unit configured to” (see Claim 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, 13, 16-17 and 19-20 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20210034847 A1 (“Lacaze”)

Claim(s) 1 and 7 repeat(s) the subject matter of Claim 13 and rejected in like manner.
Claim(s) 8 and 9 repeat(s) the subject matter of Claim 16 and rejected in like manner.
Claim(s) 10 repeat(s) the subject matter of Claim 17 and rejected in like manner.

Regarding Claim 13, Lacaze discloses a pull up controlling system (e.g., “system”) of a vehicle (e.g., “autonomous package delivery trucks”) for controlling the vehicle in a planned stop-and-go situation (see at least Abstract, ¶ 2, 16, 31, Fig 4A-4C with associated text), the pull up controlling system comprising:
at least one processor (e.g., “Autonomous Driver” in Fig. 2) configured to (see at least Fig. 2 with associated text):
determine, with support from a positioning system (e.g., “sensors”), a position of the vehicle (see at least ¶ 32-39);
identify, with support from a digital map (e.g., “Delivery routes”), a stop-and-go destination comprising an interface (e.g., “human-machine interfaces” and/or “switch/verbal/hand gesture”) (see at least ¶ 10, 29-30, 42-43 and Fig. 2 with associated text);
provide, with support from a user interface, a user input request relating to whether to discard or (Only one option is required to satisfy an “or” limitation.) acknowledge the stop-and-go destination (see at least ¶ 10, 30, 42-43, Fig. 2-7 with associated text. Lacaze illustrates stopping at each how and going to the next delivery destination thus acknowledges delivery destination.);
receive, with support from the user interface, intention data (e.g., “commands”) indicative of confirmation to acknowledge the stop-and-go destination (“The humans (701, 703) may also signal the truck by pressing a switch, using hand signals, giving voice commands, or some combination of the two. These commands could be for the autonomous package delivery truck (700) to go, or for the autonomous package delivery truck (700) to wait.” – see at least ¶ 57);
derive preference data indicative of an openable section of the vehicle (see at least ¶ 44, and Fig. 7. Fig. 7 illustrates a truck’s rear opening and “The autonomous package delivery truck has different openings for different types of packages and the truck will control its position along the route taking under consideration the delivery type and the relative position of the opening in the truck for that type of package” thus there is preference on the different type of packages.); and
maneuver, with support from one of (Only one option is required to satisfy a “one of” limitation.) an advanced driver assistance system, ADAS, and an autonomous driving, AD (example provide in Fig. 2), system of the vehicle, the vehicle to pull up at the stop-and-go destination, with the openable section aligned with the interaction interface (see at least Fig. 2-4 and 6 with associated text).

Regarding Claim 16, Lacaze discloses wherein the at least one processor is further configured to adjust at least one of (Only one option is required to satisfy an “at least one of” limitation.):
at least a first vehicle setting (see at least ¶ 40-43 and Fig. 2 with associated text); and 
a position of at least one of a first cockpit function and an element of the vehicle,
to support vehicle occupant interaction with the interaction interface (see at least ¶ 40-43 and Fig. 2 with associated text).

Regarding Claim 17, Lacaze discloses wherein the at least one processor is further configured to (see at least Fig. 2 with associated text):
obtain image data with support from at least one image capturing device configured to capture surroundings of the vehicle (see at least ¶ 33-41 and Fig. 6A-C with associated text); and
identify the interaction based on the image data (see at least ¶ 33-41 and Fig. 6A-C with associated text).

Claim 19 and 20 repeat the subject matter of Claim 13 and rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 14-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lacaze and further in view of Official Notice.

Claim(s) 2 repeat(s) the subject matter of Claim 14 and rejected in like manner.
Claim(s) 3 repeat(s) the subject matter of Claim 15 and rejected in like manner.
Claim(s) 4 repeat(s) the subject matter of Claim 16 and rejected in like manner.
Claim(s) 5 repeat(s) the subject matter of Claim 17 and rejected in like manner.

Regarding Claim 14, Lacaze discloses wherein the openable section of the vehicle comprises a window positioned adjacent one of (Only one option is required to satisfy a “one of” limitation.) a driver seat and passenger seat of the vehicle (see at least Fig. 5A-6B).
Lacaze does not directly disclose an openable window.
The Examiner takes Official Notice that it is well known in the art, side doors exist on both left and right sides of a vehicle and each side window of a vehicle can be adjusted up or down.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Lacaze’s invention by incorporating adjustable side windows as taught by Official Notice in order to allow or prevent fresh air into the vehicle cabin.

	Regarding Claim 15, Lacaze discloses wherein the at least one processor is further configured to autonomous control with support of a control system (see at least Fig. 2 with associated text).
Lacaze does not directly disclose open, at least partly, the openable section.
The Examiner takes Official Notice it is well known in the art, a side window on a vehicle can be adjusted to any range between fully closed and fully open. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Lacaze’s invention by incorporating adjustable side windows as taught by Official Notice in order to allow or prevent fresh air into the vehicle cabin.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph